                       Case 2:19-cv-01302-TLN-CKD Document 25 Filed 11/04/20 Page 1 of 4

                   1   COHELAN KHOURY & SINGER
                       Timothy D. Cohelan (SBN 60827)
                   2   tcohelan@ckslaw.com
                   3   J. Jason Hill (SBN 179630)
                       jhill@ckslaw.com
                   4   605 “C” Street, Suite 200
                       San Diego, CA 92101
                   5   Tel: (619) 595-3001/Fax: (619) 595-3000
                   6   Attorneys for Plaintiff KEITH SCHRENK, dba “THE CAR BARN”
                       on behalf of himself, all others similarly situated
                   7

                   8   LATHAM & WATKINS LLP
                          Sadik Huseny (CA Bar No. 224659)
                   9      Elizabeth L. Deeley (CA Bar No. 230798)
                          Brittany N. Lovejoy (CA Bar No. 286813)
               10      505 Montgomery Street, Suite 2000
                       San Francisco, CA 94111-6538
               11
                       Telephone: +1.415.391.0600
               12      Facsimile: +1.415.395.8095
                       Email: sadik.huseny@lw.com
               13      Email: elizabeth.deeley@lw.com
                       Email: brittany.lovejoy@lw.com
               14
                       Attorneys for Defendants
               15
                       Carvana, LLC and Carvana Group, LLC
               16
                                                 UNITED STATES DISTRICT COURT
               17
                                                EASTERN DISTRICT OF CALIFORNIA
               18

               19       KEITH SCHRENK, dba “THE CAR BARN,” Case No. 2:19-cv-01302-TLN-CKD
                        on behalf of himself and all other persons
               20       similarly situated,                        Assigned to:
                                                                   The Honorable Troy L. Nunley
               21                              Plaintiffs,
                                                                   STIPULATION AND ORDER SETTING
               22               v.                                 BRIEFING SCHEDULE FOR
                                                                   DEFENDANTS’ MOTION TO DISMISS
               23       CARVANA, LLC, an Arizona Limited
                        Liability Company, CARVANA GROUP,
               24       LLC, a Delaware Limited Liability Company; Complaint Filed: May 24, 2019
                        and DOES 1 through 100, Inclusive,         Removed:         July 12, 2019
               25                                                  Trial Date:      None Set
                                               Defendants.
               26

               27

               28

ATTORNEYS AT LAW
                                                                                     STIPULATION AND ORDER
 SAN FRANCISCO                                                                REGARDING BRIEFING SCHEDULE
                                                                               CASE NO. 2:19-CV-01302-TLN-CKD
                       Case 2:19-cv-01302-TLN-CKD Document 25 Filed 11/04/20 Page 2 of 4

                   1          Keith Schrenk dba “THE CAR BARN” (“Plaintiff”) and Defendants Carvana, LLC and

                   2   Carvana Group, LLC (collectively “Defendants”) hereby stipulate and agree as follows:

                   3          WHEREAS, on July 12, 2019, Defendants removed this case, initially filed in the Superior

                   4   Court of California, County of Sacramento, to the United States District Court for the Eastern

                   5   District of California; and filed a motion to dismiss on August 16, 2019 (Dkt. No. 11);

                   6          WHEREAS, on July 28, 2020, the Court granted Defendants’ motion to dismiss with leave

                   7   to amend granted to Plaintiff (Dkt. No. 19);

                   8          WHEREAS, on August 18, 2020 Plaintiff filed a First Amended Complaint (Dkt. No. 20);

                   9          WHEREAS, on August 31, 2020 the parties submitted a stipulation to extend the time for

               10      Defendants to Answer Plaintiff’s First Amended Class Action Complaint (Dkt. No. 21), which the

               11      Court adopted on September 1, 2020 (Dkt. No. 22);

               12             WHEREAS, on October 13, 2020, Defendants filed a Motion to Dismiss the First

               13      Amended Complaint (Dkt. Nos. 23, 23-1);

               14             WHEREAS, subject to the Court’s approval, the parties have agreed to the following

               15      briefing schedule, to account for various scheduling and staffing issues related to the ongoing

               16      COVID-19 pandemic, and for the amical departure of a key associate from the firm of Plaintiff’s

               17      counsel herein. The parties stipulate to allow more time for the opposition and reply papers on the

               18      Motion, as well as to provide the Court with enough time to consider the parties’ papers prior to

               19      any hearing in this matter. Accordingly, the parties have agreed to the following briefing schedule,

               20      and respectfully submit it for the Court’s approval:

               21                    Plaintiff shall file its Opposition to Defendants’ Motion to Dismiss the First

               22                     Amended Complaint on or before November 16, 2020;

               23                    Defendants shall file their Reply in support of the Motion to Dismiss on or before

               24                     December 4, 2020; and

               25                    The hearing on Defendants’ Motion to Dismiss shall be set for December 17, 2020,

               26                     or a day thereafter that is convenient for the Court.

               27             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

               28      the parties, through their undersigned counsel of record, and subject to the approval of the Court,

ATTORNEYS AT LAW
                                                                                                     STIPULATION AND ORDER
 SAN FRANCISCO                                                           1                    REGARDING BRIEFING SCHEDULE
                                                                                               CASE NO. 2:19-CV-01302-TLN-CKD
                       Case 2:19-cv-01302-TLN-CKD Document 25 Filed 11/04/20 Page 3 of 4

                   1   as follows:

                   2                    Plaintiff’s Opposition to Defendants’ Motion to Dismiss the First Amended

                   3                     Complaint is due on or before November 16, 2020;

                   4                    Defendants’ Reply in support of the Motion to Dismiss is due on or before

                   5                     December 4, 2020; and

                   6                    The hearing on the Motion to Dismiss is set for December 17, 2020, at 2:00 p.m.

                   7    IT IS SO STIPULATED AND AGREED.

                   8
                       Dated: November 3, 2020                        Respectfully submitted,
                   9
                                                                      COHELAN KHOURY & SINGER
               10
                                                                      By: /s/ J. Jason Hill_______
               11                                                         J. Jason Hill
               12                                                     Attorneys for Plaintiff
                                                                      Keith Schrenk
               13

               14      Dated: November 3, 2020                        Respectfully submitted,
               15                                                     LATHAM & WATKINS LLP
               16                                                     By: /s/ Sadik Huseny
                                                                          Sadik Huseny
               17
                                                                      Attorneys for Defendants
               18                                                     Carvana, LLC and Carvana Group, LLC
               19                                                ECF Attestation

               20             I, J. Jason Hill, certify that I received written permission to affix the electronic signatures

               21      from those attorneys whose signatures appear above.

               22
                                                                      By: /s/ J. Jason Hill
               23                                                         J. Jason Hill
                                                                      Attorneys for Plaintiff Keith Schrenk
               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                                    STIPULATION AND ORDER
 SAN FRANCISCO                                                            2                  REGARDING BRIEFING SCHEDULE
                                                                                              CASE NO. 2:19-CV-01302-TLN-CKD
                       Case 2:19-cv-01302-TLN-CKD Document 25 Filed 11/04/20 Page 4 of 4

                   1                                             ORDER

                   2          Pursuant to the Parties’ stipulation, the briefing schedule for Defendants’ Motion to

                   3   Dismiss the First Amended Complaint is as follows:

                   4                Plaintiff’s Opposition to Defendants’ Motion to Dismiss the First Amended

                   5                 Complaint is due on or before November 16, 2020;

                   6                Defendants’ Reply in support of the Motion to Dismiss the First Amended

                   7                 Complaint is due on or before December 4, 2020; and

                   8                The Hearing on the Motion to Dismiss the First Amended Complaint is set for

                   9                 December 17, 2020, at 2:00 p.m.

               10

               11             GOOD CAUSE APPEARING, IT IS SO ORDERED.

               12

               13      Dated: November 3, 2020

               14

               15
                                                                            Troy L. Nunley
               16                                                           United States District Judge
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                                               STIPULATION AND ORDER
 SAN FRANCISCO                                                         3                REGARDING BRIEFING SCHEDULE
                                                                                         CASE NO. 2:19-CV-01302-TLN-CKD
